                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

ERICCA STRICKLAND,

       Plaintiff,

v.                                                        Case No: 6:19-cv-32-Orl-22TBS

DOLGENCORP, LLC,

       Defendant.


                                           ORDER

       Plaintiff Ericca Strickland filed this lawsuit in the Florida state court and Defendant

Dolgencorp, LLC removed it to this Court based upon the alleged existence of diversity

jurisdiction (Doc. 1). In her complaint, Plaintiff claims that as a consequence of

Defendant’s negligence she:

               has been permanently and seriously injured and bruised in
               and about her neck, back, joints and limbs, suffering physical
               pain and suffering in the past and indefinitely into the future,
               suffering mental pain in the past and indefinitely into the
               future, losing the capacity for the enjoyment of life in the past
               and indefinitely into the future, loss of earnings and loss of
               ability to earn money, incurring medical and hospital bills for
               her care and treatment in the past and into the indefinite
               future; all in an amount exceeding Fifteen Thousand Dollars
               ($15,000.00), against the Defendant.

(Doc. 1-1, ¶ 12). Defendant served interrogatories on Plaintiff who provided the following

information in her answers: Plaintiff feels she is owed more than $75,000 in damages;

she has incurred $12,415.25 in medical bills; anticipates $187,220 in future medical

costs; and has $976,800 in future lost wages (Doc. 10-4, ¶ 22). Based upon this

evidence, Defendant removed the case to this Court (Doc. 1). Now, Plaintiff argues that
the case should be remanded because, following removal, she offered to stipulate that

her damages do not exceed $75,000 (Doc. 9). Defendant opposes the motion (Doc. 10).

       “Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State court of which the district courts of the United States have original

jurisdiction may be removed by the defendant or the defendants to the district court of the

United States for the district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). Federal district courts have original jurisdiction in civil

actions between citizens of different states where the amount in controversy exceeds

$75,000.00 exclusive of interest and costs. 28 U.S.C. § 1332(a).

       Plaintiff does not deny that the Court had diversity jurisdiction when Defendant

removed the case. Instead, Plaintiff relies on her offer to stipulate to a $75,000 cap on her

damages made after the case was removed. Plaintiff’s proffered stipulation comes too

late. “A court's analysis of the amount-in-controversy requirement focuses on how much

is in controversy at the time of removal, not later.” Pretka v. Kolter City Plaza II, Inc., 608

F.3d 744, 751 (11th Cir. 2010). “If jurisdiction was proper at that date, subsequent events,

even the loss of the required amount in controversy, will not operate to divest the court of

jurisdiction.” Leonard v. Enter. Rent a Car, 279 F.3d 967, 972 (11th Cir. 2002); see also

Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294-1295 (11th Cir. 2008) (“The

existence of federal jurisdiction is tested at the time of removal.”); Poore v. American—

Amicable Life Ins. Co. of Texas, 218 F.3d 1287, 1291 (11th Cir. 2000), overruled in part

on other grounds in Alvarez v. Uniroyal Tire Co., 508 F.3d 639, 641 (11th Cir. 2007)

(“[E]vents occurring after removal which may reduce the damages recoverable below the

amount in controversy requirement do not oust the district court’s jurisdiction.”).




                                              -2-
      Plaintiff does not dispute that the amount in controversy exceeded $75,000 on the

date the case was removed to this Court. Accordingly, Plaintiff’s Motion to Remand Back

to State Court (Doc. 9), is DENIED. The motion is also DENIED because it does not

include a memorandum of legal authority in violation of Local Rule 3.01(a).

      DONE and ORDERED in Orlando, Florida on February 14, 2019.




Copies furnished to Counsel of Record




                                           -3-
